DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission signal output portion configured to output the transmission signal to a side of the wave transmitter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0019], line 3: “a distance detection apparatuses” appears instead of either “a distance detection apparatus” or “distance detection apparatuses” 
Paragraph [0027], line 4: “reading computer program” appears instead of “reading a computer program” 
Paragraph [0035], line 3: “reading computer program” appears instead of “reading a computer program” 
Paragraph [0042], line 3: “target objection” appears instead of “target object” 
Paragraph [0043], lines 3-4: “target objection” appears instead of “target object” 
Paragraph [0044], line 3: “target objection” appears instead of “target object” 
Paragraph [0072], line 1: “only portion” appears instead of “only a portion” 
Paragraph [0082], line 3: “form” appears instead of “from” 
Paragraph [0082], line 9: “basis the” appears instead of “basis of the” 
Paragraph [0089], line 4: “non-temporal” appears instead of, perhaps, “non-temporary”. 
Appropriate correction is required.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities: 
Claim 3, line 5: “only portion” appears instead of, perhaps, “only a portion” 
Claim 8, lines 3-4: “ultrasonic wave” appears instead of either “an ultrasonic wave” or “ultrasonic waves”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3-6 recite a limitation “a transmission signal output portion configured to output the transmission signal to a side of the wave transmitter”.  This limitation is discussed in the specification (paragraphs [0058], [0083]. [0124]. [0126]), where it is stated that a combination of the code generation portion 312, the carrier wave output portion 313 and the multiplier 314 functions as a transmission signal output portion, and further that the transmission signal output portion outputs, “to a side of the wave transmitter 311, …” (paragraph [0058]).  No drawing shows this.  Instead the drawings (e.g., FIG. 4 and FIG. 6) show the transmission signal output portion sending signal to the amplifier 315 (or 615) and the amplifier output is connected to an output transducer 311 (or 611).  The description in the specification appears to be pf a different embodiment than shown in the drawings, and it is not clear that either the specification describes the illustrated embodiments sufficient to allow their practice, or that the drawings show the embodiments described in the specification sufficient to enable their practice as intended by the inventors. 
Moreover, given the description in the specification and the depiction in the figures, it cannot be ascertained what Applicant intends by the language “a side of the wave transmitter”.  Is this to mean merely “provided as input to the wave transmitter”?  Is it intended to mean that the transmission signal is output to the outside of the wave transmitter? To the inside of the wave transmitter?  Does it refer merely to the style of depiction in the drawings (where the signal line touches the element 311 at a side of the element 311?  Because of the discrepancies between the specification and the drawings, and the language Applicant used in describing the feature “outputs to a side of the wave transmitter”, it cannot be understood exactly what is needed to practice the invention as intended by Applicant, and no amount of experimentation will resolve the issue of what Applicant intended.  Consequently claims 3-6 fail to satisfy the enablement requirement.  As claim 7 depends from claim 4, claim 7 likewise fails to satisfy the enablement requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriz et al. (US 6,157,592). 
As to claim 1, Kriz discloses a distance detection apparatus (Title; Abstract) comprising: 
a wave transmitter configured to transmit a transmission wave corresponding to a transmission signal (FIG. 1A, reference number 61; col. 2, line 49 to col. 3, line 20); 
a wave receiver configured to receive, as a reception wave, the transmission wave which is reflected by an object (FIG. 1B, reference number 121; col. 5, lines 21-35); 
a storage portion configured to store the transmission signal (col. 5, lines 35-39); 
a correlation processing portion configured to obtain a correlation value between the transmission signal read from the storage portion and a reception signal corresponding to the reception wave (col. 5, lines 39-59); and 
a detection portion configured to detect a distance from the distance detection apparatus to the object on the basis of a difference between a timing at which the transmission wave is transmitted and a timing at which the reception signal is received, the detection portion detects the distance in a case where the correlation value indicates that the transmission signal and the reception signal are similar to each other at a level which is equal to or greater than a predetermined level (col. 5, lines 39-59; col. 6, lines 1-11). 
As to claim 2, Kriz further discloses: 
an amplifier circuit configured to amplify the transmission signal and output the amplified transmission signal to the wave transmitter (col. 3, lines 58-60), 
wherein the storage portion stores the amplified transmission signal amplified by the amplifier circuit (col. 5, lines 35-39). 
As to claim 9, Kriz further discloses that the storage portion is configured as a buffer storing the transmission signal temporarily (codes are generated and stored at least at system startup, implying the memory is volatile and the storage is temporary, as with a buffer). 
As to claim 10, Kriz discloses an object detection apparatus (Title; Abstract; col. 2, lines 35-38) comprising: 
a wave transmitter configured to transmit a transmission wave corresponding to a transmission signal (FIG. 1A, reference number 61; col. 2, line 49 to col. 3, line 20); 
a wave receiver configured to receive, as a reception wave, the transmission wave which is reflected by an object (FIG. 1B, reference number 121; col. 5, lines 21-35); 
a storage portion configured to store the transmission signal (col. 5, lines 35-39); 
a correlation processing portion configured to obtain a correlation value between the transmission signal read from the storage portion and a reception signal corresponding to the reception wave (col. 5, lines 39-59); and 
a detection portion configured to detect information related to the object on the basis of the correlation value (col. 5, lines 39-59; col. 6, lines 1-11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kriz in view of Katou et al. (US 2005/0135190). 
As to claim 8, Kriz teaches the distance detection apparatus of claim 1 as discussed above.  However, Kriz does not teach that the wave transmitter and the wave receiver are configured integrally with each other as a transmitting and receiving portion including a vibrator configured to transmit and receive ultrasonic wave.  Katou teaches a similar apparatus that includes a transmitter/receiver microphone constituted by a piezoelectric element that vibrates in response to an impressed signal to emit ultrasonic waves and generates an electric signal when it receives ultrasonic waves (FIG. 1, reference number 5; paragraphs [0179]-[0180]), and therefore suggests that the wave transmitter and the wave receiver are configured integrally with each other as a transmitting and receiving portion including a vibrator configured to transmit and receive ultrasonic wave.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the distance detection apparatus of claim 1 as taught by Kriz, in combination with the wave transmitter and the wave receiver being configured integrally with each other as a transmitting and receiving portion including a vibrator configured to transmit and receive ultrasonic wave as suggested by Katou, since such combination enables simplified construction and reduced material and fabrication costs for the apparatus. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645